DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 	Authorization for this Examiner’s Amendment was given by the attorney of record, Ms. Erin Block on 08/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Response to Amendment
The amendment to claim 17 filed on 08/05/2022 overcome the 101 rejection in the Final Office Action dated 05/12/2022.  As such the 101 rejection is hereby withdrawn.




			  EXAMINER’S AMENDMENTS
	          Amend claims 1-2, 4-10, 14-17 and 20 as follow:
Claim 1: 
A method for automated on-screen sensitive data identification and obfuscation, comprising: 
monitoring, by a protective analytics engine, a user workflow for a user on a desktop, wherein the monitoring the user workflow includes tracking how the user gets to a screen with sensitive data; 
receiving, from the user, a user request to display desktop data fields on the desktop in a session, one or more desktop data fields including an attempt to access sensitive data in the session on the desktop ; 
in response to the user request received, determining a user access level for sensitive data for the user; 
identifying sensitive data that the user is not allowed to access in the desktop data fields based on the user access level for sensitive data for the user;
comparing the user workflow being monitored to a set of recognized workflows, when the user workflow being monitored is not within the set of recognized workflows,  identify additional sensitive data that the user is not allowed to access in the desktop data fields ;
obscuring, at a desktop data field level, any sensitive data identified as the sensitive data that the user is not allowed to access based on the user access level for sensitive data and any additional sensitive data identified as the additional sensitive data that the user is not allowed to access based on the user workflow,  wherein, the obscuring  includes placing a data field block over a desktop data field with the sensitive data and a data field block over a desktop data field with the additional sensitive data, the sensitive data and the additional sensitive data requiring  additional credential on the desktop before the sensitive data and the additional sensitive data  is displayed on the desktop such that the sensitive data and the additional sensitive data  cannot be seen by the user; and 
receiving a credential from the user and comparing the credential to at least one protective analytics rule ;
upon a match is found between the credential received and the at least one protective analytics rule, removing the data field block over the desktop data field with the sensitive data and the data field block over the desktop data field with the additional sensitive data to grant the user access to the sensitive data that the user is not allowed to access and the additional sensitive data.


Claim 2: 
	The method of claim 1, further comprising prompting the user to submit a credential to view the  sensitive data that the user is not allowed to access based on the user access level and  the additional sensitive data that is obscured.

Claim 3: cancelled.

Claim 4: 
The method of claim 1, further comprising keeping the data field block over the desktop data field with the sensitive data and the data field block over the desktop data field with the additional sensitive data requiring the additional credential after receiving an inappropriate credential from the user.

Claim 5: 
The method of claim 1, wherein the sensitive data that the user is not allowed to access and the additional sensitive data is identified manually or by automatic matching to previously known sensitive data characteristics.

Claim 6: 
The method of claim 5, further comprising assigning a level of sensitivity to the sensitive data that the user is not allowed to access and the additional sensitive data.

Claim 7: 
The method of claim 1, further comprising identifying the set of recognized workflows by manual definition or by using machine learning algorithms.

Claim 8: 
The method of claim 1, further comprising: 
recording the session with a screen recorder; 
playing the recording of the session on the desktop for a viewer; 
determining a viewer access level for sensitive data for the viewer; 
obscuring, at the desktop data field level, any sensitive data that the viewer is not allowed to access based on the viewer access level for sensitive data, the obscuring including a data field block over the desktop data field with the sensitive data requiring the additional credential on the desktop before the sensitive data requiring the additional credential is displayed on the desktop; and 
receiving a credential from the viewer and comparing the credential from the viewer to at least one protective analytics rule.

Claim 9: 
The method of claim 8, further comprising removing the data field block over the desktop data field with the sensitive data requiring the additional credential after receiving an appropriate credential from the viewer.

Claim 10: 
The method of claim 8, further comprising keeping the data field block over the desktop data field with the sensitive data requiring the additional credential after receiving an inappropriate credential from the viewer.

Claim 14: 
The method of claim 1, further comprising repeating the receiving a credential from the user until reaching a stopping point.

Claim 15: 
The method of claim 14, wherein the stopping point is an action or a condition selected from  a group consisting of: the user stops trying to access sensitive data, no data field blocks remain, no data field blocks remain for which the user can supply a credential, a given period of time has passed, the user enters inappropriate credentials for a given number of iterations, and any combination thereof.

Claim 16: 
The method of claim 15, wherein at least one of the given period of time has passed or the given number of iterations are based on at least one of an identity of the user, a task, a current action of the user, a previous action of the user, a client, a client category, a type or level of sensitivity of the sensitive data, or any combination thereof.

Claim 17: 
A system for automated on-screen sensitive data identification and obfuscation, comprising: 
a processor; and 
a non-transitory computer readable medium comprising computer readable code that upon execution by the processor causes the system to: 
monitor, by a protective analytics engine, a user workflow for a user on a desktop, wherein  monitoring the user workflow includes tracking how the user gets to a screen with sensitive data;
receive, from the user, a user request to display desktop data fields on the desktop in a session, one or more desktop data fields including an attempt to access sensitive data in the session on the desktop ; 
determine a user access level for sensitive data for the user; 
identify sensitive data that the user is not allowed to access in the desktop data fields based on the user access level for sensitive data for the user;
compare the user workflow being monitored to a set of recognized workflows, when the user workflow being monitored is not within the set of recognized workflows,  identify additional sensitive data that the user is not allowed to access in the desktop data fields ;
obscure, at a desktop data field level, any sensitive data identified as  the sensitive data the user is not allowed to access based on the user access level for sensitive data and any additional sensitive data identified as  the additional sensitive data the user is not allowed to access based on the user workflow , wherein,  obscuring  includes placing a data field block over a desktop data field with the sensitive data and a data field block over a desktop data field with the additional sensitive data, the sensitive data and the additional sensitive data, requiring  additional credential on the desktop before the sensitive data and the additional sensitive data  is displayed on the desktop such that the sensitive data or the additional sensitive data requiring the additional credential cannot be seen by the user; and 
receiving a credential from the user and comparing the credential to at least one protective analytics rule ;
upon a match is found between the credential received and the at least one protective analytics rule, remove the data field block over the desktop data field with the sensitive data and the data field block over the desktop data field with the additional sensitive data to grant the user access to the sensitive data that the user is not allowed to access and the additional sensitive data.

Claim 20: 
A non-transitory computer readable medium programmed with computer readable code that upon execution by a processor of a processing system causes the processing system to execute a method for automated on-screen sensitive data identification and obfuscation, comprising: 
monitor, by a protective analytics engine, a user workflow for a user on a desktop, wherein  monitoring the user workflow includes tracking how the user gets to a screen with sensitive data;
receive, from the user, a user request to display desktop data fields on the desktop in a session, one or more desktop data fields including an attempt to access sensitive data in the session on the desktop ; 
determine a user access level for sensitive data for the user; 
identify sensitive data that the user is not allowed to access in the desktop data fields based on the user access level for sensitive data for the user;
compare the user workflow being monitored to a set of recognized workflows, when the user workflow being monitored is not within the set of recognized workflows,  identify additional sensitive data that the user is not allowed to access in the desktop data fields ;
obscure, at a desktop data field level, any sensitive data identified as  the sensitive data the user is not allowed to access based on the user access level for sensitive data and any additional sensitive data identified as  the additional sensitive data the user is not allowed to access based on the user workflow , wherein,  obscuring  includes placing a data field block over a desktop data field with the sensitive data and a data field block over a desktop data field with the additional sensitive data, the sensitive data or the additional sensitive data requiring  additional credential on the desktop before the sensitive data and the additional sensitive data  is displayed on the desktop such that the sensitive data and the additional sensitive data requiring the additional credential cannot be seen by the user; and 
receiving a credential from the user and comparing the credential to at least one protective analytics rule ;
upon a match is found between the credential received and the at least one protective analytics rule, remove the data field block over the desktop data field with the sensitive data and the data field block over the desktop data field with the additional sensitive data to grant the user access to the sensitive data that the user is not allowed to access and the additional sensitive data.


ALLOWALE SUBJECT MATTER
		Claims 1-2 and 4-20 are allowed. While claim 3 is cancelled.
	The present invention is directed to method, system and non-transitory computer readable medium for automated on-screen sensitive data identification and obfuscation.
The closest prior arts cited are generally directed to various aspects of on-screen sensitive data identification and obfuscation.  However, none of the cited prior arts found alone or in combination suggests or teaches monitoring a user workflow for a user on a desktop by tracking how the user gets to a screen with sensitive data, when a user requests to display desktop data fields on the desktop in a session, determining a user access level for sensitive data for the user, identifying sensitive data that the user is not allowed to access in the desktop data fields based on the user access level; check the user workflow being monitored, if the workflow is within to a set of recognized workflows, identify additional sensitive data that the user is not allowed to access in the desktop data fields, obscuring, sensitive data identified based on the user access level and any additional sensitive data based on the user workflow, the sensitive data or the additional sensitive data requiring additional credential on the desktop before the sensitive data or the additional sensitive data is displayed on the desktop such that the sensitive data or the additional sensitive data cannot be seen by the user; and when a credential provided by the user matching that of at least one protective analytics rule,  then the data filed block is removed, and the user is granted access to the sensitive data that the user is not allowed to access or the additional sensitive data.
Therefore, the claims are allowed for the above reason.
Any comments considered necessary by Applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement for Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438